Title: From Thomas Jefferson to Anthony Vieyra, [28 January 1787]
From: Jefferson, Thomas
To: Vieyra, Anthony



[28 Jan. 1787]

Mr. Jefferson has the honour of presenting his compliments to Mr. Vieyra and is sorry to have been out of the way when he did him the honour to call on him yesterday. He returns him the copy of his book which he had been so kind as to leave with him, and which Mr. Jefferson has gone over with much satisfaction, and with a conviction of the great erudition of it’s author.
 